
	

114 HR 1816 : Vulnerable Veterans Housing Reform Act of 2015
U.S. House of Representatives
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 1816
		IN THE SENATE OF THE UNITED STATES
		May 19, 2015Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To exclude from consideration as income under the United States Housing Act of 1937 payments of
			 pension made under section 1521 of title 38, United States Code, to
			 veterans who are in need of regular aid and attendance.
	
	
 1.Short titleThis Act may be cited as the Vulnerable Veterans Housing Reform Act of 2015. 2.Exclusion from incomeParagraph (4) of section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(4)) is amended—
 (1)by striking and any amounts and inserting , any amounts; (2)by striking or any deferred and inserting , any deferred; and
 (3)by inserting after prospective monthly amounts the following: , and any expenses related to aid and attendance as detailed under section 1521 of title 38, United States Code.
 3.Limitation on awards and bonuses paid to employees of Department of Veterans AffairsSection 705 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 703 note) is amended by inserting before the period at the end the following: , except that the dollar amount limitation applicable under this section for each of fiscal years 2016 through 2020 shall be such dollar amount as reduced by $10,000,000.
		
	Passed the House of Representatives May 18, 2015.Karen L. Haas,ClerkRobert F. Reeves,Deputy Clerk
